EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on June 06, 2022, with respect to the rejection of claims under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-13, 15-18, and 21-25 has been withdrawn. 
Claims 14-16, 19, 23, and 25 are allowed.
An extension of time under 37 CFR 1.136(a) is required to place this application in condition for allowance.  During a telephone conversation conducted on June 08, 2022, Viet V. Tong requested an extension of time for 3 MONTH(S) and authorized the Director to charge Deposit Account No. 190743 the required fee of $840.00 (already paid $640.00 for the 2 months extension of time) for this extension.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Viet V. Tong on June 08, 2022.

The application has been amended as follows: 
Claim 16, line 2, “greater than the first tap weight” has been amended to “greater than the second tap weight”.
Claim 19, lines 4-5, “the first group of delay” has been amended to “the first group of delay circuits”.

The following is an examiner’s statement of reasons for allowance: Musah et al. (US 9,374,250 B1) relates to a decision feedback equalizer (DFE) shown in Figure 4 includes a plurality of slices or samplers 4150-3 configured to sample an input signal VIN, wherein each of the plurality of slices or samplers includes a summer 435, data comparators 445 and 446, and a phase error comparator 447. Steffan et al. (US 10,038,575 B1) relates to a 1-tap DFE 300 of a PAM-4 communication system in Figure 3A comprising an adder 302; comparator 304, 306, and 308; slicers or samplers 310, 312, and 314; and multipliers 316, 318, and 320. However, the prior art fails to show or suggest that two of the slicers or samplers coupled to the summer or adder are configured to be deactivated in a mode of the DFE and one of the slicers or samplers coupled to the summer or adder is configured to be activated in the mode of the DFE as recited in claims 14 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632